Title: From George Washington to Major General Philip Schuyler, 19 April 1779
From: Washington, George
To: Schuyler, Philip



Dear Sir,
Head Quarters Middle Brook April 19 1779

I am to thank you for your two favours of the 3d and 8th with their inclosures—I am happy to find, that you agree with me in preferring the route by Susquehannah.
In prosecuting the consideration of the Indian expedition and upon a still nearer view of our force and supplies, a doubt arises respecting the best manner of employing the troops now on the Northern frontier—whether to let them penetrate on the left flank of the enemy by way of the Mohock River or to make them form a junction, by way of Otsege lake with the main body at Tioga, Oswegy or some other convenient place on the upper part of the Susquehannah.
The arguments for operating on the first plan are these—The troops going different ways will distract and perplex the enemy and keep awake different jealousies, and the body by the Mohock River will create an advantageous diversion in favour of the main body. It will also give cover and protection to the Northwestern frontier, against which, if the enemy find they are not able to oppose the advances of our main body, they may think it adviseable to direct their force to retaliate the damage we are doing to their settlements—By advancing too, in different directions, into the Indian country, the business of destroying their settlements can be carried on with more expedition and efficacy.
On the other hand, it may be said, that by dividing our force we diminish the confidence with which our operations might otherwise be carried on, and expose either party to the greater danger of a defeat from the collective force of the enemy—that the body moving by the Mohock River must either move with so much caution as to afford less effectual aid to the main body, or by operating with gre⟨ater⟩ boldness and celerity, must expose itself imminently to the hazard of being cut off, and that the distance the two bodies will be from each other and the obstacles to a free communication of intelligence, will make it infinitely difficult so to regulate their movements, as to produce a proper co-operation—which is essential to make the one useful to the other. The scarcity of provisions in the Northern district is an additional reason for carrying the expedition wholly by way of Susquahanna, where the necessary supplies can be most easily furnished; and the general exp⟨ence⟩ of acting in one body will be less than that of acting in two different quarters.
By the inclosed letter to Gener⟨al⟩ Clinton left open for your perusal, you will perceive that I have directed him to have the several corps mentioned therein held in readiness to assemble by the 12th of ⟨May⟩ at Conajoharie—with a sufficient numb⟨er of⟩ batteaus and carriages for their transpo⟨rtation;⟩ also to have a large supply of provisio⟨ns, laid⟩ up at Fort Schuyler, either for the use ⟨of these⟩ troops, should they move by the Mohock ⟨River⟩ or should they go the other way, for the m⟨ore effectual⟩ support of the garrison of Fort Schuyler—You will see what further directions, I have given him, and that I have referred him to you for advice and assistance. The rendesvous at Conajoharie will point both ways.
I shall be much obliged to you for your opinion on the two plans I have suggested—I really find myself in a good deal of hesitation which to prefer.
You will observe that agreeable to your ideas for the security of the Northern frontier I have applied to governor Clinton for a body of militia, to relieve the detachments on Hudsons River.
I have no map of the kind you mention, and shall thank you for the one you so obligingly offer.
Permit me to assure you, My Dear Sir, that I extremely regret your continuance in the army still remains undecided. It will afford me the truest pleasure, if your affair should ultimately take such a turn as will enable me to avail myself of your assistance and the public to derive the benefit of your future services in the field.
A further reason also may be this—I shall not be able, without risking the main army in a manner that, could not be justified, to spare hence a sufficient number of Continental troops to Compose the main body intirely—I have therefore called upon the State of Pensylvania for an aid of 600 militia—to be employed on the expedition. If she should not be able to furnish them, either the main body must be weaker than could be wished, or it must be strengthened by the addition of the troops from the Northward. With the greatest esteem & regard I am D. Sir Yr Most Obedt servant.
